Citation Nr: 1422151	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  In addition, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In September 2009, the Veteran submitted a claim of entitlement to service connection for depression and anxiety.  VA treatment records reflect positive screenings for depression and PTSD during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claim as shown on the title page to better reflect the evidence.  Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.




REMAND

Arthritis

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for arthritis.  Here, an August 2010 VA treatment record reflects an assessment of osteoarthritis, and a September 2012 VA treatment record demonstrates a diagnosis of degenerative joint disease.  In addition, a January 2013 letter from Dr. A. Fernandez indicates the Veteran has been treated for osteoarthritis since 2007.  Furthermore, a November 1989 service treatment record shows the Veteran reported swollen or painful joints, and a September 1991 service treatment record reflects his reports of muscle and joint pain.  The Veteran testified at the January 2013 hearing that he had experienced joint pain since his separation from service.  In this respect, the Veteran is competent to testify to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether the Veteran's current arthritis is etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

COPD

The Veteran underwent VA examination for miscellaneous respiratory diseases in February 2011.  After physical examination and review of the records, the VA examiner did not diagnose COPD.  However, the January 2013 letter from Dr. Fernandez indicates the Veteran has been treated for COPD.  In addition, several service treatment records reflect complaints of coughing, chest congestion, and chest pains.  Further, the Veteran testified that he has experienced problems breathing since active duty and that he was exposed to asbestos during service.  Therefore, the Board finds remand is warranted for additional VA examination to determine whether the Veteran currently has COPD related to active duty, to include as due to exposure to asbestos.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  Moreover, development addressing whether or not the Veteran was exposed to asbestos, and in what amounts if he was, must be undertaken.  In addition, the record does not show that the RO has attempted to obtain additional treatment records from Dr. Fernandez.  As such, the Board finds remand is warranted to attempt to obtain any outstanding private treatment records.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  

Obstructive sleep apnea

The record does not indicate that the Veteran underwent VA examination in conjunction with his claim of entitlement to service connection for obstructive sleep apnea.  Here, a June 1977 service treatment record shows the Veteran reported feeling sleepy in the morning for the past month, and a September 1991 report of medical history reflects the Veteran's report of a history of frequent trouble sleeping.  In addition, the Veteran testified that several of his fellow service members began to complain about his loud snoring in 1984 during active duty.  He also reported that his daughter had complained about his snoring following active duty and that he has had trouble sleeping with daily fatigue since his separation from service.  See Charles, 16 Vet. App. 370; Layno, 6 Vet. App. at 469.  Therefore, the Board finds remand is warranted for a VA examination to determine whether the Veteran currently has obstructive sleep apnea causally or etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Acquired psychiatric disorder

The Veteran asserts that he has an acquired psychiatric disorder that had its onset during active duty.  Reports of medical history dated in October 1985 and September 1991 show the Veteran reported a history of depression or excessive worry and nervous trouble of any sort.  VA treatment records dated in March 2010 demonstrate positive screenings for depression and PTSD.  Although a VA physician provided a medical opinion in April 2011 in connection with the Veteran's claim, the record does not show that the VA physician performed a complete psychological evaluation of the Veteran prior to rendering the opinion.  In this case, the Board finds that without such a psychological evaluation, the medical opinion is inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds remand is warranted in order to afford the Veteran a complete VA psychological examination to determine the nature and etiology of any acquired psychiatric disorder.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159. 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2012 to the present from the VA Medical Center in Manila, the Republic of the Philippines, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2012 to the present for the Veteran from the VA Medical Center in Manila, the Republic of the Philippines, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Obtain any outstanding records from Dr. A. Fernandez, with the Veteran's assistance, as well as any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran must be informed of any negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any identified private medical records unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

3. Then, undertake the necessary development for claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

4. Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any arthritis.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service and post-service symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis had its onset during active duty, manifested to a compensable degree within one year of active duty, or is otherwise causally or etiologically linked to any in-service event or injury.  

The examiner must specifically address the November 1989 service treatment record showing a report of swollen or painful joins and a September 1991 service treatment record reflecting a report of muscle and joint pain.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

5. Schedule the Veteran for an examination, conducted by a pulmonologist, to determine the nature and etiology of any COPD.  The claims file and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate X-ray studies.  

Following a review of the claims file, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service and post-service symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any COPD had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  If the Veteran is determined to have been exposed to asbestos during active duty, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed COPD is due to in-service exposure to asbestos.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
  
6. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Following a review of the claims file, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service and post-service symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any obstructive sleep apnea is causally or etiologically related to active duty.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

7. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA treatment records, previous VA examination report, and the Veteran's lay testimony, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder is related to the Veteran's active duty service.  

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale should be provided for any opinion or conclusion expressed.

8. After completing the above development, re-adjudicate the claims of entitlement to service connection for arthritis; entitlement to service connection for COPD, to include as due to exposure to asbestos; entitlement to service connection for obstructive sleep apnea; and entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



